                         UNITED STATES DISTRICT COURT 
                            DISTRICT OF MINNESOTA 

                                                                      
    JACOB ELLIOTT,                                    Case No. 0:18‐cv‐00403 (NEB/KMM) 
                                                                      
                      Petitioner,                
                                                    ORDER ACCEPTING REPORT AND 
    v.                                                  RECOMMENDATION 
     
    WARDEN DAVID PAUL, 
     
                  Respondent. 
     
 
        The Court has received the November 14, 2018 Report and Recommendation 

of United States Magistrate Judge Katherine Menendez. [ECF No. 24.] No party has 

objected to that Report and Recommendation, and the Court therefore reviews it 

for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th 

Cir. 1996) (per curiam).  

        Finding no clear error, and based upon all the files, records, and proceedings 

in the above‐captioned matter, IT IS HEREBY ORDERED THAT: 

1.      The Report and Recommendation [ECF No. 24] is ACCEPTED; 

2.      The Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 [ECF No. 1] 

        is DENIED; and  

3.      The action is DISMISSED WITH PREJUDICE. 
 


                                           1 
LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: December 20, 2018                     BY THE COURT: 
 
                                             s/Nancy E. Brasel                
                                             Nancy E. Brasel 
                                             United States District Judge 




                                        2 
